FROST, J.
Heard on plaintiff’s motion for new trial after verdict for the defendant.
This case was tried with three other cases, numbered respectively 91912, 91913 and 91925.
Mrs. Armstrong was sitting beside her daughter, Gladys Armstrong, who was operating an automobile which struck from behind an automobile owned and operated by the defendant. Mrs. Caswell’s car was stopped at the time of the collision.
The Court thinks there was evidence from which the jury might reasonably find that the collision was due solely to the negligence of Miss Armstrong.
Motion for new trial is denied.